Title: To Thomas Jefferson from George Washington, 13 May 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Philadelphia May 13th. 1793.

Sometime last fall I sent to Mr. Young transcripts of the accounts respecting the Agriculture of this Country, which I had collected from Gentlemen of the best information on this subject, with whom I was acquainted in the middle States, New York and Virginia.
The account which you had the goodness to draw up was among the number.
I have lately received from Mr. Young a letter in reply to mine which accompanied these accounts—in which he makes the observations and queries relative to the Virginia Statement, which you will find enclosed.
As I wish this matter to be brought before Mr. Young in as clear a light as the nature of it will admit—you will oblige me by giving, when convenient, such answers to the queries and such solution of the difficulties stated by him as your knowledge of the Subject may enable you to do, that I may give him the most satisfactory information in my power. I am always, with much truth & sincerity—Yr. Affecte Servt

go: washington

